UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2428



SAMMIE JONES,

                                            Plaintiff - Appellant,

          versus


UNITED STATES MARSHALS SERVICE,

                                             Defendant - Appellee.




                            No. 01-2429



SAMMIE JONES,

                                            Plaintiff - Appellant,

          versus


CITY   OF   ALEXANDRIA;  ALEXANDRIA   POLICE
DEPARTMENT; CITY OF ALEXANDRA LIBRARY; KERRY
J. DONLEY, Major,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-62-MC, CA-01-63-MC)
Submitted:   April 19, 2002                   Decided:   May 1, 2002


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sammie Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

      Sammie Jones appeals the district court’s orders dismissing

his   civil   actions   as   frivolous     pursuant   to   28    U.S.C.

§ 1915(e)(2)(B) (West Supp. 2001).       We have reviewed the records

and the district court’s opinions and find no reversible error.

Accordingly, we affirm both orders on the reasoning of the district

court.   See Jones v. United States, Nos. CA-01-62-MC; CA-01-63-MC

(E.D. Va., filed Sept. 5, 2001; entered Nov. 21 & 23, 2001).

Additionally, while we grant Jones’ motions to proceed in forma

pauperis, we deny his motion to subpoena the court reporter, as

well as his “Petition for Review,” and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                 3